gp tee

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Page | of 1 f

‘United States of America JUDGMENT IN A CRIMINAL CASE
Vv. . (For Offenses Committed On or After November 1, £987)
- Marvin Enrique Rios-Cervantes Case Number: 3:19-mj-22864

 

Gerald TM

Defendant's Attox

 

 

REGISTRATION NO. 81214298
THE DEFENDANT:

 

JUL 17 29019

 

 

pleaded guilty to count(s)_1 of Complaint

CLERK US DISTRICT COAT

 

 

C1 was found guilty to count(s)

Bye EN! ESTRICT OF CALIFORNIA

DEPUTY

 

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s)

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

[ The defendant has been found not guilty on count(s)

0 Count(s) | dismissed on the motion of the United States.

 

IMPRISONMENT _

The defendant is hereby committed to the custody of the United States Bureau of Prisons {1 to be

imprisoned for a term of:

QO

days

 

C1 TIME SERVED . rat

&] Assessment: $10 WAIVED & Fine: WAIVED |

] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents { in

the defendant’s possession at the time of arrest upon their deportation or removal.
(| Court recommends defendant be deported/removed with relative,

 

 

charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days _
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to. pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, July 17, 2019

 

- Date of Imposition of Sentence

Received Al4 ben >. & — if |

BysM - HONORABLE ROBERT N. BLOCK
- UNITED STATES MAGISTRATE JUDGE.

 

Clerk’s Office Copy

3:19-mj-22864

 

 

 
